19-11201-mkv        Doc 57       Filed 08/14/19       Entered 08/14/19 12:42:57        Main Document
                                                    Pg 1 of 13


KRISS & FEUERSTEIN LLP
360 Lexington Avenue, Suite 1200
New York, New York 10017
(212) 661-2900
(646) 454-4168 - facsimile
Jerold C. Feuerstein, Esq.
Stuart L. Kossar, Esq.
jfeuerstein@kanfllp.com
skossar@kandfllp.com

Attorneys for 72nd Ninth LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                      Case No: 19-11201-mkv

 753 Ninth Ave Realty, LLC,                                    Chapter 11

                                                               Hon. Mary Kay Vyskocil
                                    Debtor.                    United States Bankruptcy Judge
 ----------------------------------------------------------x

    72nd NINTH LLC’S OBJECTION TO DEBTOR’S MOTION FOR APPROVAL OF
               DISCLOSURE STATEMENT AND RELATED RELIEF

        72nd Ninth LLC (the “Secured Creditor” or “72nd Ninth”), a secured creditor and mortgagee

of the above-named debtor, 753 Ninth Ave Realty, LLC (the “Debtor”) by and through its

attorneys, Kriss & Feuerstein LLP, respectfully submits this Objection (the “Objection”) to the

Debtor’s Application filed on July 23, 2019 [ECF No. 53] the (“Motion”) for an entry of an order:

(i) Approving the Disclosure Statement filed on July 23, 2019 [ECF No. 52] (the “Disclosure

Statement”) relating to Debtor’s Chapter 11 Plan filed on January 23, 2019 [ECF No. 51] (the

“Plan”); (ii) establishing voting record holder date; (iii) approving solicitation procedures, forms

of ballots, and manner of notice; and (iv) fixing the deadline for filing objections to confirmation

of the Plan. In support of its Objection, the Secured Creditor respectfully represents as follows:




                                                         1
19-11201-mkv     Doc 57     Filed 08/14/19     Entered 08/14/19 12:42:57        Main Document
                                             Pg 2 of 13


                                PRELIMINARY STATEMENT

       1.      The Secured Creditor objects to this Court’s approval of the Disclosure Statement

because the Disclosure Statement lacks adequate information, including, without limitation, any

feasible exit strategy that would permit the Debtor with the means necessary to implement the Plan

and emerge from bankruptcy. In short, the Disclosure Statement stands only for the proposition

that the Debtor intends to do a variety of different things. However, it is unclear how Debtor will

emerge from bankruptcy.

       2.      Debtor intends to either refinance its obligations to Secured Creditor (the

“Refinance”) or (in the event the Refinance fails) proceed to public auction. If Debtor refinances,

it intends to pay Secured Creditor in full or at an agreed upon amount. Debtor also explicitly

reserves its right to object to Secured Creditor’s claim. In addition, Debtor fails to disclose the

terms of the Refinance. As such, there is no means for Secured Creditor to determine what (if

anything) it would receive in the event of the Refinance. The Plan’s vagueness at to the Refinance

not only establishes the Plan could not be confirmed but that the Disclosure Statement fails to

contain adequate information required for approval.

       3.      If Debtor does not obtain a commitment for the Refinance on or before the date of

the Confirmation Hearing, the Debtor will then proceed with a sale (the “Sale”) by public auction

of the property known as 753 Ninth Avenue, New York, New York (the “753 Property”). Upon a

sale, Debtor intends to pay Secured Creditor approximately $9,796,595.00 when its pre-prepetition

claim consisting of two (2) cross-collateralized and cross-defaulted loans total $17,139,183.54

(See Claim No. 4-1). However, the Disclosure Statement fails to provide for any basis for why the

Secured Creditor should reduce its claim by over $7,000,000.00.

       4.      As the Disclosure Statement is devoid of information of a kind that would enable a


                                                2
19-11201-mkv         Doc 57       Filed 08/14/19        Entered 08/14/19 12:42:57                Main Document
                                                      Pg 3 of 13


hypothetical reasonable investor typical of holders of claims or interest of the relevant class to make

an informed judgment about the Plan, the Disclosure Statement should not be approved.

                                                BACKGROUND

The Loans1

         5.       As further detailed in Secured Creditor’s Proof of Claim (Claim No. 4-1) (the

“Proof of Claim”), Secured Creditor’s claim arises from two loans that are Cross-Collateralized

and Cross-Defaulted.

         6.       On February 27, 2014, Doral Bank (“Doral”), 72nd Ninth’s predecessor in interest,

loaned Debtor the principal sum of $4,600,000.00 (the “753 Loan”) pursuant to a Note that was

secured by a mortgage encumbering the 753 Property.

         7.       Doral also loaned a Debtor affiliated entity, 212 East 72nd Street, LLC (“212 East”)

the principal sum of $3,500,000.00 (the “212 Loan”, and together with the 753 Loan, collectively,

the “Loans”) pursuant to a Note secured by real property located at 212 East 72nd Street, New

York, New York (Block 0146, Lot 42) (the “212 Property”, and together with the 753 Property,

collectively, the “Properties”).

         8.       The Loans were guaranteed by Evanthia Koustis, Marina Koustis and Sofia Koustis

(the “Guarantors”, and together with Debtor and 212 East, collectively, the “Borrowers”).

         9.       In addition, the Loans were cross-collateralized and cross-defaulted pursuant to a

Cross-Default Agreement.

         10.      Thereafter, the Loans were ultimately assigned to Secured Creditor.




1
 In the interest of judicial economy, a brief pre-petition background is provided for this Court’s reference. For a more
detailed recitation of the pre-petition factual and procedural background of this matter, the Court is respectfully
referred to the statements and exhibits contained in Secured Creditor’s Opposition to Debtor’s Application for special
counsel and requests same be incorporated by reference.

                                                           3
19-11201-mkv     Doc 57     Filed 08/14/19     Entered 08/14/19 12:42:57         Main Document
                                             Pg 4 of 13


The Default and Foreclosure Action

       11.     Borrowers failed to comply with the terms of the 753 Loan by failing to make the

monthly principal and interest payment due December 1, 2014 and defaulting in connection with

the 212 Loan which is cross defaulted and cross collateralized with the 753 Loan (the “753

Default”).

       12.     Borrowers also failed to comply with the terms of the 212 Loan by failing to make

the monthly principal and interest payment due December 1, 2014, failing to pay the full real estate

taxes due July 1, 2014, January 1, 2015 and thereafter, and defaulting in connection with the 753

Loan which is cross defaulted and cross collateralized with the 212 Loan (the “212 Default,” and

together with the 753 Default, collectively, the “Defaults”).

       13.     On January 19, 2016, due to the Defaults, the Secured Creditor commenced a

Foreclosure Action by filing a Summons, Verified Complaint and Notice of Pendency in the New

York County clerk’s Office under Index No. 850009/2016 (the “Foreclosure Action”).

       14.     On July 21, 2016, 72nd Ninth filed a Motion for Summary Judgment (“MSJ”), inter

alia, to strike the answer to the Complaint filed by Borrowers (the “Answer”) and have a referee

appointed to compute the amount due and owing under the Loans

       15.     On April 20, 2017, the Court entered a Decision and Order (“Order”), which among

other things, granted the MSJ and dismissed the Answer.

       16.     On January 29, 2019, by Decision and Order, the First Department, Appellate

Division affirmed the Order. See 72nd Ninth LLC v. 753 Ninth Avenue Realty LLC, 168 A.D.3d

597 (1st Dep’t 2019)

       17.     On November 27, 2017, the Court entered an Order of Reference which appointed

a referee to compute the amount due under the Loans.



                                                 4
19-11201-mkv     Doc 57     Filed 08/14/19     Entered 08/14/19 12:42:57       Main Document
                                             Pg 5 of 13


       18.     On November 7, 2018, the Referee’s Report of Amounts Due was executed by the

Referee.

       19.     On September 14, 2018, 72nd Ninth and Borrowers entered into a Stipulation of

Amounts Due (the “Stipulation of Amounts Due”) agreeing as of July 18, 2018 to the amount due

under the Loans. As of July 18, 2018, 72nd Ninth was owed $8,913,278.56 under the 753 Loan

and $6,688,207.94 under the 212 Loan. Borrowers did not contest the mathematical calculations

set forth in the Stipulation of Amounts Due including the calculations of the default interest.

However, Borrowers reserved their right to contest the imposition of default interest solely on

equitable grounds.

       20.     Thereafter, Secured Creditor filed an application for a judgment of foreclosure and

sale and another application to appoint a receiver. However, a decision was not issued on these

applications due to the Debtor’s instant bankruptcy filing.

The Bankruptcy Case

       21.     On April 18, 2019, the Debtor filed a voluntary petition for relief with this Court

under chapter 11 of the Bankruptcy Code. The Debtor is operating its business and managing its

property as a debtor-in-possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

       22.     On April 18, 2019, Debtor filed a Motion seeking, inter alia: (a) Entry of Interim

and Final Orders pursuant to 11 U.S.C. §§ 361 and 363 of Chapter 11 of the Bankruptcy Code

and (b) approving the form of adequate protection provided to the Secured Creditor pursuant to 11

U.S.C. §§ 361 and 363 [ECF No. 6].

       23.     On May 20, 2019 Debtor field an application for an entry of an order pursuant to

11 U.S.C. 327(e) of authorizing the retention and employment of Kishner Miller Himes P.C.

(“KMH”) as special counsel to the Debtor [ECF No. 29]



                                                 5
19-11201-mkv     Doc 57     Filed 08/14/19     Entered 08/14/19 12:42:57        Main Document
                                             Pg 6 of 13


       24.     On June 27, 2019, this Court approved a Stipulation between Debtor and Secured

Creditor authorizing the use of Cash Collateral pursuant to 11 U.S.C. §§ 361 and 363 [ECF No.

49].

       25.     On July 23, 2019, Debtor filed the Motion, Disclosure Statement and Plan [ECF

Nos. 51-53].

       26.     On August 8, 2019, this Court entered an order authorizing KHM as special counsel

which incorporated and which resolved objections raised by the Secured Creditor and the United

States Trustee [ECF No. 56]

                                         ARGUMENT

                                            POINT I

               DEBTOR’S DISCLOSURE STATEMENT FAILS TO PROVIDE
                           ADEQUATE INFORMATION

       27.     11 U.S.C. § 1125(a) requires the proponent to provide a disclosure statement

containing “adequate information” which is defined as :

       “Information of a kind, and in sufficient detail, as far as is reasonably practicable
       in light of the nature and history of the debtor and the condition of the debtor’s
       books and records, that would enable a hypothetical reasonable investor typical of
       holders of claims or interest of the relevant class to make an informed judgment
       about the plan…” Id.

11 U.S.C. § 1125(a)(1).

       28.     Full and fair disclosure is the foundation of Chapter 11 Bankruptcy and the

adequacy of information contained in the disclosure statement is of paramount importance. See,

e.g., In Re Momentum Mfg. Corp., 25 F.3d 1132, 1136 (2d Cir. 1994) (“[o]f prime importance in

the reorganization process is the principle of disclosure”); Oneida Motor Freight Inc v. United

Jersey Bank, 845 F.2d 414, 417 (3d Cir. 1998) (“[t]he importance of full disclosure is underlaid


                                                6
19-11201-mkv      Doc 57     Filed 08/14/19     Entered 08/14/19 12:42:57        Main Document
                                              Pg 7 of 13


by the reliance placed up the disclosure statement by the creditors and the court. Given this

reliance, we cannot overemphasize the debtor’s obligation to provide sufficient data to satisfy the

Code standard of ‘adequate information’”); In Re Galerie Des Monnaies, Ltd., 55 B.R. 253, 259

(Bankr. S.D.NY. 1985) (“preparing and filing of a disclosure statement is a most important step in

the reorganization of a Chapter 11 Debtor”).

       29.     A disclosure statement must "contain simple and clear language delineating the

consequences of the proposed plan on [creditors'] claims and the possible Code alternatives so

that [creditors] can intelligently accept or reject the Plan." In re Copy Crafters Quickprint, Inc.,

92 B.R. 973, 981 (Bankr. N.D.N.Y. 1988); see also In re Ferretti, 128 B.R. 16, 19 (Bankr.

D.N.H. 1991) (disclosure statement must "clearly and succinctly inform the average unsecured

creditor what it is going to get, when it is going to get it, and what contingencies there are to

getting its distribution"). In particular, a disclosure statement must provide enough information

for parties in interest to understand the financial ramifications of the plan based on the particular

facts and circumstances of the case at hand. See, e.g., In re McLean Indus., Inc., 87 B.R. 830,

834-35 (Bankr. S.D.N.Y. 1987); In re Ionosphere Clubs, Inc., 179 B.R. 24, 29 (S.D.N.Y. 1995).

       30.     As shall be further stated below, the Disclosure Statement is devoid of information

of a kind that would enable a hypothetical reasonable investor typical of holders of claims or

interest of the relevant class to make an informed judgment about the Plan, the Disclosure

Statement should not be approved.

A.     There is no disclosure as to the whether plan is feasible as its unclear as to what
       Secured Creditor and other creditors can expect to receive under the Plan

       31.     The Disclosure Statement lacks any information to permit the Secured Creditor or

any other impaired creditor with information sufficient to understand how the Debtor will feasibly

implement the Plan.

                                                 7
19-11201-mkv        Doc 57     Filed 08/14/19     Entered 08/14/19 12:42:57       Main Document
                                                Pg 8 of 13


       32.     As stated above, Debtor seeks to refinance. However, there are no terms disclosed

for the Refinance. In addition, Debtor seeks to either pay Secured Creditor in full or at an agreed

upon amount. Moreover, Debtor also reserves the right to object to Secured Creditor’s claim. As

such, the Disclosure Statement fails entirely to provide the Secured Creditor with information about

what it stands to collect from the Debtor if the Debtor’s Plan is confirmed because there are no

refinancing terms or clarity relating to Secured Creditor’s payment.

       33.     The Plan’s uncertainty implicates all claims. Here, Secured Creditor is the largest

creditor, if the amount of proceeds it receives under the plan changes, it can affect the claims of all

other creditors.

       34.     Adding to more uncertainty, the Disclosure Statement generically provides that “the

Debtor shall have the right to object to the allowance of any Claim within 60 days of the effective

date” (See Disclosure Statement, Art. IV, § E). However, any attempt by the Debtor to object to the

Secured Creditor’s claim would be extremely limited. As stated above, in the Foreclosure Action,

the State Court granted Secured Creditor’s MSJ striking the Answer filed on behalf of Borrowers

(See Supra, ¶¶ 14, 15). The First Department then affirmed the MSJ decision on appeal (See Supra,

¶ 16). Thereafter, pursuant to the Stipulation of Amounts Due, the parties agreed to the amounts

due on the Loans including the calculations of the default interest (See Supra, ¶ 19). However,

Borrowers reserved their right to contest the imposition of default interest solely on equitable

grounds (See Supra, ¶ 19). Notably, the Disclosure Statement omits any reference to the Stipulation

of Amount Due and any potential equitable claims regarding default interest.

       35.         Debtor’s Plan states Debtor “intends to object to the Lender Secured Claim to the

extent that Lender seeks to be paid default interest subsequent to the Petition Date and also reserves

the right to object to the amount of the Lender’s post-petition fees and expenses” (See Plan, § 1.46).



                                                   8
19-11201-mkv      Doc 57      Filed 08/14/19     Entered 08/14/19 12:42:57           Main Document
                                               Pg 9 of 13


However, Debtor fails to set forth any basis for an objection to post-petition default interest, fees

or expenses. Accordingly, the Disclosure Statement fails to provide adequate information regarding

potential objections to Secured Creditor’s claim preventing Secured Creditor and other creditors to

make an informed judgment about the Plan.

        36.     Debtor seeks to alleviate the uncertainty under the Plan by setting forth that Debtor

must have a commitment to refinance by the Confirmation Hearing and then close within forty-five

(45) days of entry of the confirmation order. However, these deadlines do not permit any disclosure

as to the Refinance Terms or what Secured Creditor would stand to receive in the event of the

Refinance.

        37.     As a result, the Disclosure Statement is devoid of adequate information that would

enable the Secured Creditor and other creditors to make an informed judgment about the Plan.

Accordingly, the Disclosure Statement should not be approved.

B.      There is no disclosure as to Debtor’s ability to refinance.

        38.     The Disclosure Statement fails entirely to quantify in any manner how the Debtor

believes that it would be in a position to repay a loan from a new lender in connection with the

Refinance.

        39.     Notably, the Disclosure Statement fails to discuss any of the Debtor’s attempts to

secure refinancing or what it believes a newly refinanced loan would require from the Debtor.

        40.     Without any basis for what the Debtor believes the terms of a new loan to be, in the

case of the Refinance, the Debtor fails to provide this Court or its creditors with a feasible alternative

to the Loans it presently has with the Secured Creditor.

        41.     As a result, due to the lack of disclosure as to Debtor’s ability to complete the

Refinance, the Disclosure Statement is devoid of information of a kind that would enable a



                                                   9
19-11201-mkv      Doc 57     Filed 08/14/19 Entered 08/14/19 12:42:57             Main Document
                                           Pg 10 of 13


hypothetical reasonable investor typical of holders of claims or interest of the relevant class to make

an informed judgment about the Plan. Thus, the Disclosure Statement should not be approved.

C.     There is no disclosure regarding the 753 Property, 212 Property and the Sale

       42.     The Disclosure Statement fails to advise whether the Debtor has been actively

marketing either the 753 Property of 212 Property or what offers it has received in connection with

any such purchase proposals. In addition, the Disclosure Statement fails to indicate what treatment

the tenants at the 753 Property will receive, or how confirmation of the Debtor’s Plan will impact

tenants presently residing at the Property (e.g. whether the tenants will continue to reside at the

Property and what impact confirmation of the Plan will have on any existing leases they may have).

       43.     As a result, due to the lack of disclosure as to the 753 Property, 212 Property, and

the Sale, the Disclosure Statement is devoid of information of a kind that would enable the Secured

Creditor and other creditors to make an informed judgment about the Plan. Accordingly, the

Disclosure Statement should not be approved.

                                             POINT II

        DEBTOR’S DISCLOSURE STATEMENT SHOULD NOT BE APPROVED
                      AS PLAN IS NOT CONFIRMABLE

       44.     Courts routinely hold that if a plan is unconfirmable as a matter of law, the related

disclosure statement should not be approved. In re Quigley Co., 377 B.R. 110, 115-16 (Bankr.

S.D.N.Y. 2007) (“If the plan is patently unconfirmable on its face, the application to approve the

disclosure itself must be denied as solicitation of the vote would be futile”); In re Filex, Inc., 116

B.R. 37, 40-41 (Bankr. S.D.N.Y. 1990) (stating that “this court will not approve a disclosure

statement for an admittedly unconfirmable plan”).

       45.     While a hearing on the Disclosure Statement is not a hearing on plan confirmation,

a disclosure statement should be disapproved where the plan is not capable of being confirmed,

                                                 10
19-11201-mkv      Doc 57     Filed 08/14/19 Entered 08/14/19 12:42:57             Main Document
                                           Pg 11 of 13


because the bankruptcy court’s approval of a disclosure statement is an early step in the

confirmation process. In re 266 Washington Associates, 141 B.R. 275, 288 (Bankr. E.D.N.Y.

1992). In addition to the requirement that the disclosure statement contain adequate information,

a bankruptcy court should not approve a disclosure statement if the proposed plan which it

describes is incapable of confirmation. See, e.g., In re GSC, Inc., 453 B.R. 132, 157 n. 27 (Bankr.

S.D.N.Y. 2011), citing In re Quigley Co., 377 B.R. 110, 115 (Bankr. S.D.N.Y. 2007) (“An

unconfirmable plan is grounds for rejection of the disclosure statement; a disclosure statement that

describes a plan patently unconfirmable on its face should not be approved.”). Furthermore, a court

may deny approval of a disclosure statement, even if it is not by itself deficient, if a debtor's plan

has no hope of being confirmed. In re Forest Grove, LLC, 448 B.R. 729, 736 (Bankr. D.S.C.

2011). Here, as further stated below, the Plan is patently unconfirmable. As such, the Disclosure

Statement cannot be approved.

A.     The Plan is not confirmable as it is not in the best interest of creditors

       46.     To confirm a plan, the Debtor must satisfy the “best interest” test set forth in

Bankruptcy Code Section 1129(a)(7). The best interest test is designed to protect individual

rejecting and non-voting members of an impaired class by establishing the minimum that they

must receive or retain under the plan. As stated above, the Plan fails to set forth with any certainty

what the Secured Creditor will received under the Refinance. There is no basis to confirm a plan

in which it is unclear as to what Secured Creditor or other Creditors will receive from the

Refinance.

       47.     In addition, the Plan provides that Debtor will be released from all claims. This

would present the possibility of Debtor paying down the 753 loan but avoiding contractual




                                                 11
19-11201-mkv      Doc 57      Filed 08/14/19 Entered 08/14/19 12:42:57              Main Document
                                            Pg 12 of 13


obligations for the 212 Loan despite the Loans being cross-defaulted. There is no explanation for

this release.

        48.     As such, the Plan is not confirmable as it is not in the best interest of creditors.

B.      The Plan is Not Feasible

        49.     To confirm a plan, the Debtor it must be feasible. The Debtor must prove that the

plan is feasible under Bankruptcy Code § 1129(a)(11). “As the Second Circuit explained, the key

inquiry is whether, as a practical matter, provisions specified in the proposed plan of reorganization

can be done post confirmation. In re Bergman, 585 F.2d 1171, 1179 (2d Cir. 1978); In re Greene,

57 B.R. 272, 277–78 (Bankr. S.D.N.Y. 1986). The purpose of the feasibility test is “‘to prevent

confirmation of visionary schemes which promise creditors and equity holders more under a

proposed plan than the debtor can possibly attain after confirmation.... [W]here the financial

realities do not support the proposed plan’s projections or where proposed assumptions are

unreasonable, confirmation of the plan should be denied.” In re Young Broadcasting, Inc., et al.,

430 B.R. 99, 128 (Bankr. S.D.N.Y. 2010) (citations omitted). Additionally, it is well-settled that

the Debtor, as the proponent of the Chapter 11 plan bears the burden of proving the essential

elements of confirmation, including the Plan's feasibility, and must do so by a preponderance of

the evidence. 11 U.S.C. § 1129(a)(11). In re Jennifer Convertibles, Inc., 447 B.R. 713, 724 (Bankr.

S.D.N.Y. 2011)

        50.     Here, as stated above, the plan is not feasible as it is unclear how Debtor will

implement its plan based upon the vague and speculative Refinance. In addition, there is no way

for Secured Creditor or other creditors to know what they will receive upon the Refinance.

Accordingly, the Plan is not feasible.




                                                  12
19-11201-mkv      Doc 57     Filed 08/14/19 Entered 08/14/19 12:42:57             Main Document
                                           Pg 13 of 13


                                 RESERVATION OF RIGHTS

       51.     In the event that the Disclosure Statement is approved, the Secured Creditor

reserves its right to re-assert these objections set forth herein, in addition to any and all other

objections, in connection with the hearing on the confirmation of the Debtor’s Plan.




       WHEREFORE, 72nd Ninth LLC, respectfully requests that Debtor’s Motion be denied in

its entirety and grant such other and further relief as this Court deems just and proper.

Dated: New York, New York
       August 14, 2019                                        KRISS & FEUERSTEIN LLP

                                                      By:     /s/ Jerold C. Feuerstein
                                                              Jerold C. Feuerstein, Esq.
                                                              Stuart L. Kossar, Esq.
                                                              360 Lexington Avenue, Suite 1200
                                                              New York, New York 10017
                                                              (212) 661-2900
                                                              jfeuerstein@kanfllp.com
                                                              skossar@kandfllp.com


                                                              Attorneys for 72nd Ninth LLC




                                                 13
